Pee Citbiam.
A cause entitled as above was listed as an appeal from the Supreme Court at this present term of this court. Only a notice of argument of an appeal has been filed with the clerk, and although a state of the case was printed, which, with briefs of both sides, was lodged with the sergeant-at-arms for the use of the judges, and has been distributed to them, no transcript of the record of the proceedings in the court below has been filed in this court, and, consequently, there is nothing before ns for review. The court cannot affirm or reverse a judgment that remains in the court below. Mershon v. Castree, 57 N. J. L. 484-5.
Unless a cause is removed from the court below to the court above in appropriate appellate proceedings (error in criminal cases and appeal in civil ones), the appellate court does not acquire jurisdiction to hear and determine it.
As there is no record before ns in this cause — not even a notice of appeal, the case must be stricken from the list.